DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
It appears that claim 1 has not been properly identified and numbered. To facilitate compact prosecution, Examiner best assumes that the claim language beginning on the first page of the claim document corresponds to claim 1.
Claim 1 is objected to because of the following informalities:  an article is missing in line 1 in the recitation “for non-cord window blind assembly” and should read --for a non-cord window blind assembly--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said upper volute spring having two ends thereof connected with said first and second upper winding wheel respectively and being capable of wound around said first upper winding wheel or said second upper winding wheel.” It is unclear what is meant by “being capable of wound around”, the language is currently unclear and grammatically incorrect.
Claim 1 recites “first and second winding wheels.” It is unclear which winding wheels are being referred to in the recitation since the claim previously requires multiple winding wheels including a “first upper winding wheel”, “first bottom winding wheel”, “second upper winding wheel” and “second bottom winding wheel.” 
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,976,345), hereinafter referred to as Chen ‘345.
Regarding claim 1, Chen ‘345 discloses a blind body actuator (Chen ‘345: Figure 1) for a non-cord window blind assembly, comprising: 
a casing (30) (Chen ‘345: Figure 2); 

a first bottom winding wheel (42), 
a first upper winding wheel (41) disposed on said first bottom winding wheel (42), 
a second bottom winding wheel (42) meshed with said first bottom winding wheel (42), and 
a second upper winding wheel (41) disposed on said second bottom winding wheel (42) and meshed with said first upper winding wheel (41), 
		Figure 2 of Chen ‘345:

    PNG
    media_image2.png
    882
    571
    media_image2.png
    Greyscale

said winding mechanism further comprising an upper volute spring (43) and a bottom volute spring (44), said upper volute spring (43) having two ends thereof connected with said first and second upper winding wheel (41) respectively and being capable of wound around said first upper winding wheel or said second upper winding wheel, said bottom volute spring (44) having two ends thereof connected to said first and second bottom winding wheel (42) respectively and being capable of being wound 
a set of lift-cord wheels (52), being rotatably mounted in said casing and comprising 
a first lift-cord wheel (52) and a second lift-cord wheel (52), said first lift-cord and said second lift-cord being respectively meshed with said first bottom winding wheel (42) and said second bottom winding wheel (42) (Chen ‘345: Figure 2; col 3, lines 24-39);
a set of guide units (60), being rotatably mounted in said casing and comprising a first guide unit (60 on one side of the actuator) and a second guide unit (60 on the opposite side of the actuator), said first guide unit and said second guide unit being respectively disposed adjacent to said first lift-cord wheel (52) and said second lift-cord wheel (52), said first and second guide units both comprising a first cylinder roller (63), each of said first cylinder rollers (63), said first and second winding wheels (41, 42), and said first and second lift-cord wheels (52) having an axle respectively, and said axles of said first cylinder rollers, said first and second winding wheels, and said first and second lift-cord wheels being parallel to each other (Chen ‘345: Figure 2); and 
a set of lift cords (54), comprising two first lift cords and two second lift cords (left and right sets of cords each have two lift cords 54), said two first lift cords and said two second lift cords being respectively wound around said first cylinder roller (63) of said first guide unit (60) and said first cylinder roller (63) of said second guide unit (60) respectively, each of said two first lift cords  (54) having one end thereof connected to said first lift-cord wheel (52) so that each of said first lift cords are capable of being wound around or unwound around said first lift-cord wheel by said rotation of said first lift-cord wheel, each of said two second lift cords (54) having one end thereof connected to said second lift-cord wheel (52) so that each of said first lift cords are capable of being wound around or unwound around said second lift-cord wheel by the rotation of said second lift-cord wheel, each of said first lift cords and said second lift cords 
Regarding claim 2, wherein said casing has a front side and a rear side; said two first cylinder rollers (63) are disposed adjacent to said front side of said casing (Chen ‘345: Figures 3-5); each of said first lift cords (54) are wound around said first cylinder roller of said first guide unit through one turn and each of said second lift cords are wound around said first cylinder roller of said second guide unit through one turn (Chen ‘345: col 3 line 61 – col 4 line 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘345, as applied in claim 1 above, in further view of Chen (US 2017/0254144), hereinafter referred to as Chen ‘144.
Regarding claims 3 and 4, Chen ‘345 discloses first and second guide units (60) about which the lift cords are wound around through one turn but the guide units comprise only a first cylinder and fail to further comprise a second cylinder and third cylinder. However, Chen ‘144 discloses that it is known in the art to provide a blind body actuator (10) with two guide units each having a rotatably mounted first cylinder roller (51) disposed adjacent to a front side of the 
Regarding claim 5, Chen ‘345 discloses that the casing comprises a left and a right side, both of which has an opening such that each of the lift cords are extended out of the casing through said respective openings. However, Chen ‘345 fails to further disclose a cross bar disposed in the opening in such a manner that a center of the cross bar coincides with a center of the corresponding opening and abut the lift cords. However, Chen ‘144 discloses that it is known for a casing of a blind body actuator to be provided with cross bars (24) in left and right openings of the casing (Chen ‘144: Figure 2) to abut against lift cords to enhance actuation stability (Chen ‘144: paragraph [0022]). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Chen ‘345 such that the blind body actuator is further provided with cross bars in each of the openings since it is known technique for enhancing actuation stability of the blind body actuator, as taught by Chen ‘144. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634